Exhibit 10.1

Amended and Restated Non-Employee Director Compensation Policy

1. General. The Non-Employee Director Compensation Policy (the "Policy"), as set
forth herein, was initially adopted by the Board of Directors (the "Board") of
CoreSite Realty Corporation (the "Company") to become effective as of the
completion of the Company’s initial public offering of its common stock, was
amended effective January 1, 2014, was further amended effective January 1,
2016, and is further amended with such amendments taking effect on January 1,
2019 (the "Effective Date"). Capitalized but undefined terms used herein shall
have the meanings provided for in the CoreSite Realty Corporation and
CoreSite, L.P. 2010 Equity Incentive Plan, as amended (the "Plan").

2. Annual Cash Compensation. Each member of the Board who is not employed by the
Company, CoreSite, L.P. (the "Partnership") or one of their affiliates or TC
Group, L.L.C. or one of its affiliates (a "Non-Employee Director") shall be
entitled to an annual retainer fee payable in cash with the amount determined as
follows (such amount, the "Annual Retainer"):

(i)



The annual retainer fee for service on the Board shall be $75,000;

(ii)



The annual retainer fee for service on a Board committee (other than in the role
of a committee Chair) shall be an additional $12,500 per committee;

(iii)



The annual retainer fee for service as Chair of a Board committee shall be an
additional $25,000; and

(iv)



The annual retainer fee for service as Lead Independent Director shall be an
additional $25,000.

3. Timing of Payment of Annual Retainers. Annual Retainers payable hereunder
shall be paid in quarterly installments on or about January 1, April l, July 1
and October 1 of each year and shall be subject to the Non-Employee Director’s
continued service on the Board on each applicable payment date.

4. Annual Restricted Stock Unit Grants. Each person who is a Non-Employee
Director immediately following an annual meeting of stockholders shall be
granted, automatically and without necessity of any action by the Board or any
committee thereof, on the date of such annual meeting a number of Restricted
Stock Units having a value equal to $175,000 ("Annual Director RSUs"),
determined by dividing $175,000 by the Fair Market Value of one share of Stock
on the date of such annual meeting. In addition, each Non-Employee Director
shall receive one Dividend Equivalent with respect to each Annual Director RSU
that is granted. The Annual Director RSUs and related Dividend Equivalents shall
become vested on the one year anniversary of the date of grant, subject to the
Non-Employee Director’s continued service to the Company on such date, and shall
be subject to the terms and conditions set forth in the Plan and a Restricted
Stock Unit Agreement in such form as the Board may approve for such awards from
time to time. Members of the Board who are employees of the Company and who
subsequently terminate employment with the Company and remain on the Board, to
the extent that they are otherwise eligible, shall receive, after termination of
employment with the Company, Annual Director RSUs and Dividend Equivalents
pursuant to this Section 4. The Annual Director RSUs and related Dividend
Equivalents shall vest in full upon the occurrence of a Change in Control. The
Company will settle the Annual Director RSUs through the issuance of shares of
Stock at the time of vesting unless a deferral election is made by a
Non-Employee Director pursuant to the following sentence. The Company may allow
a Non-Employee Director to elect to defer settlement of the shares of Stock
issuable with respect to the Annual Director RSUs by submitting a deferral
election form in a form adopted by the Company from time to time, subject to the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended,
and the regulations thereunder ("Section 409A"). All such deferral elections
shall be made in accordance with the rules and procedures for such elections
established by the Company and in accordance with Section 409A.

5. Written Grant Agreement. The grant of any Award under this Policy shall be
made solely by and subject to the terms set forth in a written agreement in a
form to be approved by the Board and duly executed by an executive officer of
the Company.



 

--------------------------------------------------------------------------------

 



6. Effect of Other Plan Provisions. All of the provisions of the Plan shall
apply to the Awards granted automatically pursuant to this Policy, except to the
extent such provisions are inconsistent with this Policy.

7. Policy Subject to Amendment. Modification and Termination. This Policy may be
amended, modified or terminated by the Board in the future at its sole
discretion. Without limiting the generality of the foregoing, the Board hereby
expressly reserves the authority to terminate this Policy during any year up and
until the election of directors at a given annual meeting of stockholders.

Date.

8. Effectiveness. This amended policy shall become effective as of the Effective

*     *     *     *     *

 

 

--------------------------------------------------------------------------------